       Case 4:19-cv-01413-KOB Document 18 Filed 04/29/20 Page 1 of 5               FILED
                                                                          2020 Apr-29 PM 05:54
                                                                          U.S. DISTRICT COURT
                                                                              N.D. OF ALABAMA


             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF ALABAMA

TRONDHEIM CAPITAL                   )
PARTNERS LP AND MTP 401K            )
PLAN,                               )
                                    )
       Plaintiffs, and              )
                                    )
MITCHELL PARTNERS, L.P., THE )
HERR FOUNDATION, THE JULIE          )
M. HERR REVOCABLE TRUST,            )
THE JEFFREY M. HERR TRUST,          )
JEFFREY M. HERR, BJORNSUND          )
VENTURES, LLC, MAUREEN              ) Case No. 4:19-CV-01413-KOB
PETERSON, NATE TOBIK,               )
CONANT FAMILY FOUNDATION, )
and EMILY CLARK,                    )
                                    )
       Plaintiffs in Intervention,  )
                                    )
v.                                  )
                                    )
MARVIN LYNN LOWE,                   )
RAYMOND RUDOLPH RENFROW, )
JR., ANNE DAUGETTE RENFROW, )
ROSALIE RENFROW CAUSEY,             )
ALBURTA DAUGETTE LOWE, and )                JURY DEMANDED
CLARENCE WILLIAM DAUGETTE )
III,                                )
                                    )
       Defendants, and              )
                                    )
LIFE INSURANCE COMPANY OF           )
ALABAMA,                            )
                                    )
      Actual and Nominal Defendant. )
                                    )
______________________________________________________________________________
        Case 4:19-cv-01413-KOB Document 18 Filed 04/29/20 Page 2 of 5




         INTERVENOR PLAINTIFFS’ MOTION TO INTERVENE
______________________________________________________________________________

      COMES NOW, MITCHELL PARTNERS, L.P. ("Mitchell"), THE HERR

FOUNDATION ("Herr Foundation"), THE JULIE M. HERR REVOCABLE

TRUST ("Julie Herr Trust"), THE JEFFREY M. HERR TRUST ("Jeffrey Herr

Trust"), JEFFREY M. HERR ("Jeffrey Herr"), BJORNSUND VENTURES, LLC

("Bjornsund"), MAUREEN PETERSON ("Peterson"), NATE TOBIK ("Tobik"),

CONANT FAMILY FOUNDATION ("Conant Foundation"), and EMILY

CLARK ("Clark" and, collectively, “Intervenor Plaintiffs") and hereby, in their

individual capacities and, derivatively, as shareholders of Life Insurance Company

of Alabama, file this Motion to Intervene, Pursuant to Fed. R. Civ. P. 24(b), to file

their Original Complaint in Intervention against Defendants MARVIN LYNN

LOWE ("Marvin Lowe"), RAYMOND RUDOLPH RENFROW, JR. ("Raymond

Renfrow"), ANNE DAUGETTE RENFROW ("Anne Renfrow"), ROSALIE

RENFROW CAUSEY ("Causey"), ALBURTA DAUGETTE LOWE ("Alburta

Lowe"), CLARENCE WILLIAM DAUGETTE III ("Daugette" and collectively the

"Director Defendants"), and Nominal Defendant LIFE INSURANCE COMPANY

OF ALABAMA (“LICOA” and collectively with the Director Defendants the

“Defendants”) and would respectfully show the Court as follows:




                                         2
          Case 4:19-cv-01413-KOB Document 18 Filed 04/29/20 Page 3 of 5




                         I.         GROUNDS FOR MOTION

      1.      Intervenor Plaintiffs seek to permissibly intervene in the above-

referenced suit pursuant to Federal Rule of Civil Procedure 24(b). Plaintiffs seek to

file the Complaint attached as Exhibit A.

      2.      As is clear from Exhibit A, the Intervenor Plaintiffs’ Complaint clearly

shares common issues of law and fact with this case. Intervenor Plaintiffs have

brought claims based on nearly identical facts, against identical Defendants, and

certain of the causes of action are identical. It would be a complete waste of judicial

economy for Intervenor Plaintiffs to file a separate action.

      3.      Intervenor Plaintiffs are completely diverse from the Defendants and

will not destroy diversity.         Intervenor Plaintiffs likewise meet the amount in

controversy requirements. In addition, Intervenor Plaintiffs assert a federal cause of

action.

                              II.    PRAYER FOR RELIEF

      Intervenor Plaintiffs pray that the Court grant this Motion and Order that

Plaintiffs’ Complaint be deemed filed as of the date this Motion was filed.



                                                 Respectfully submitted,



                                                 s/ Sharonda C. Fancher
                                                 SHARONDA C. FANCHER
                                                 Attorney for Plaintiff
                                             3
       Case 4:19-cv-01413-KOB Document 18 Filed 04/29/20 Page 4 of 5




OF COUNSEL:
BAKER DONELSON BEARMAN
 CALDWELL & BERKOWITZ, P.C.
420 20th Street North, Suite 1400
Birmingham, Alabama 35203
Tel. 205-326-0480
sfancher@bakerdonelson.com
                                          s/ Joseph David Sibley IV
                                         JOSEPH DAVID SIBLEY IV

OF COUNSEL:
CAMARA & SIBLEY, LLP
4400 Post Oak Parkway, Suite 2700
Houston, Texas 77027
Telephone: 713-966-6789




                    CERTIFICATE OF CONFERENCE

      I conferred with Defendants’ counsel on the relief sought herein on
April 29, 2020. They did not respond as to whether they were opposed.
Plaintiffs Trondheim and MTP are unopposed to this Intervention.



                             __/s/ Joe Sibley_______________________

                             Joseph Sibley




                                     4
        Case 4:19-cv-01413-KOB Document 18 Filed 04/29/20 Page 5 of 5




                          CERTIFICATE OF SERVICE

      I hereby certify that the foregoing has been served upon the following parties

by electronically filing the foregoing with the Clerk of Court using the ECF system

on this the 29th day of April, 2020.

Life Insurance Company of Alabama                  Raymond Rudolph Renfrow, Jr.
c/o Registered Agent                               340 Wildwood Road
M. Lynn Lowe                                       Gadsden, Alabama 35901
302 Broad Street
Gadsden, AL 35901                                  Rosalie Renfrow Causey
                                                   411 Country Club Drive
Anne Daugette Renfrow                              Gadsden, Alabama 35901
340 Wildwood Road
Gadsden, Alabama 35901                             Clarence William Daugette III
                                                   302 Broad Street
Alburta Daugette Lowe                              Gadsden, Alabama 35901
220 Dogwood Circle
Gadsden, Alabama 35901

Marvin Lynn Lowe
220 Dogwood Circle
Gadsden, Alabama 35901


                                                   s/ Joe Sibley
                                                    Of Counsel




                                         5
